UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-54280 SUNSHINE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 36-4678532 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida32301 (Address of principal executive offices; Zip Code) (850) 219-7200 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date: At November 12, 2012, there were issued and outstanding 1,234,454 shares of the issuer’s common stock. SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Index Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 2 Condensed Consolidated Statements of Operations for the Three-Month and Nine-Month Periods Ended September 30, 2012 and 2011 (Unaudited) 3 Condensed Consolidated Statements of Stockholders' Equity for the Nine-Month Periods Ended September 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows For the Nine-Month Periods Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6-22 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 23-34 Item 3.Quantitative and Qualitative Disclosure About Market Risk 35 Item 4.Controls and Procedures 35 PART IIOTHER INFORMATION Item 1.Legal Proceedings 36 Item 1A.Risk Factors 36 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3.Defaults Upon Senior Securities 36 Item 4.Mine Safety Disclosures 36 Item 5.Other Information 36 Item 6.Exhibits 36 SIGNATURES 37 EXHIBIT INDEX 1 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets (In thousands, except share information) At September 30, At December 31, (Unaudited) Assets Cash and due from banks $ Interest-bearing deposits with banks Federal funds sold Cash and cash equivalents Securities held to maturity (fair value of $15,623 and $10,088) Loans, net of allowance for loan losses of $1,526 and $1,329 Premises and equipment, net Federal Home Loan Bank stock, at cost Deferred income taxes Accrued interest receivable Foreclosed real estate Other assets Total assets $ Liabilities and Stockholders’ Equity Liabilities: Noninterest-bearing deposit accounts Money-market deposit accounts Savings accounts Time deposits Total deposits Official checks Advances by borrowers for taxes and insurance 21 Other liabilities Total liabilities Stockholders' equity: Common stock, $.01 par value, 6,000,000 shares authorized, 1,234,454 shares issued and outstanding at September 30, 2012 and December 31, 2011 12 12 Additional paid in capital Retained earnings Unearned Employee Stock Ownership Plan shares ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share information) Three Months Ended September 30, Nine Months Ended September 30, Interest income: Loans $ Securities, held to maturity 66 82 Other 16 9 46 31 Total interest income Interest expense- Deposit accounts Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges on deposit accounts Gain on loan sales 21 35 Fees and charges on loans 35 36 82 71 Other 28 4 34 26 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Data processing services Professional fees FDIC insurance 32 29 90 Advertising and promotion 13 16 50 48 Stationery and supplies 17 12 63 40 Other Total noninterest expenses Earnings (loss) before income taxes ) 27 ) Income taxes (benefit) ) 13 ) 56 Net (loss) earnings $ ) 14 ) 93 Basic (loss) earnings per common share $ ) ) - Cash dividends per common share $
